Citation Nr: 1626227	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for trigeminal neuralgia.

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to July 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office in July 2010 (which reopened and denied claims of service connection for diabetes mellitus, and denied service connection for prostate cancer), confirmed by a May 2011 rating decision, and in September 2013 (which denied service connection for trigeminal neuralgia).  In April 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

Although the RO reopened the Veteran's claim of service connection for diabetes mellitus by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issues of service connection for diabetes mellitus (on de novo review), prostate cancer, and trigeminal neuralgia are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  An unappealed December 2007 rating decision denied the Veteran's claim of service connection for diabetes mellitus  (to include as due to exposure to herbicides) based essentially on a finding that exposure to herbicides was not shown.

2.  Evidence received since the December 2007 rating decision includes statements and testimony from the Veteran that he was in the Republic of Vietnam while en route to the Philippines and also served on the base perimeter while stationed in Thailand; relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  In determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A December 2007 rating decision denied the Veteran's original claim of service connection for diabetes mellitus based essentially on findings that he had not served in Vietnam, and was not shown to have been exposed to herbicides in service (and therefore was not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116).  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the December 2007 rating decision included service treatment records (STRs), the Veteran's statement asserting that he was in the Republic of Vietnam in 1973, a March 2007 VA memorandum which notes that the Veteran's in-country service in the Republic of Vietnam could not be verified, and private treatment records.  

Evidence received since the December 2007 rating decision includes additional private treatment records and the Veteran's April 2016 sworn hearing testimony and May 2016 statement that he served on the base perimeter while stationed in Thailand on an as needed basis (once in September and another time in either October or November 1972); that he serviced C-123s, some of which were corroded; and that, in August 1972, he was on temporary duty in Vietnam for three to four hours to examine a helicopter while en route to the Philippines for a hearing evaluation (which is confirmed by his service treatment records (STRs)).  Additional evidence received includes a statement from the Veteran's wife recounting the same information.

Reviewing the additional evidence received since the December 2007 rating decision, the Board finds that it is both new and material as it shows the Veteran may have been exposed to herbicides in either Thailand or Vietnam.  In testimony and statements (presumed credible for the purpose of reopening), the Veteran reported that he was in Vietnam for a few hours in August 1972 while en route to the Philippines, he served on the base perimeter in Thailand, and serviced C-123s that were corroded.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for diabetes mellitus may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims.  

Diabetes Mellitus and Prostate Cancer

The record shows that the Veteran has diabetes mellitus and prostate cancer.  Diabetes mellitus and prostate cancer are listed among the diseases listed in 38 C.F.R. § 3.309(e) (which are presumed to be related to exposure to herbicides).  Accordingly, if exposure to herbicides is established, his diabetes mellitus and prostate cancer may be presumed to be service-connected.  He contends that while en route to the Philippines for medical evaluation he had a stop in Vietnam, where he was detailed to inspect a helicopter (entitling him to a presumption of exposure to herbicides).  He also claims that his duties at the Air Force Base where he was stationed in Thailand included service on the base perimeter (where herbicides were sprayed).  The record reflects that the Veteran served at Ubon Air Force Base in Thailand from June 1972 to June 1973.  His DD Form-214 lists his military occupational specialty as administrative specialist; his service personnel records show his MOS was airframe repair specialist.  His STRs show that he was seen for medical evaluation at Clark Air Base in the Philippines on September 18, 1972.  

The Veteran also contends (apparently as an allegation of another mode of exposure to herbicides in service)  that his work as an airframe repair specialist in Thailand brought him in contact with aircraft, including C-123s, that had "a considerable amount of corrosion inside the wing, as well as outside around certain areas."  See Hearing Transcript, p. 5.  While he has not provided sufficient information (identification of the specific aircraft) to allow for full verification of the allegation, research should uncover whether or not aircraft that sprayed/carried herbicides were serviced at Ubon while the Veteran was stationed there. 

In his April 2016 hearing testimony and a May 2016 statement, the Veteran reported that he served as an augmentee perimeter guard in September and either October or November 1972 and received supplemental (hazardous duty or combat) pay for such periods.  He asserts that service finance records should reflect the higher pay (which would corroborate his allegations regarding the duties he performed).  Given the assertion that there is corroborating evidence of his allegations regarding the nature of his service in service finance records (and as any such records existing are of record), development to search the finance records is necessary.

A June 2015 deferred rating decision notes the Veteran's contention that he was on temporary duty at Tan Son Nhut air base in Vietnam for additional training and that follow-up was not necessary as that contention had been addressed in March 2007.  However, as his STRs confirm that he was seen at Clark Air Base in the Philippines in September 1972, whether his travel there from Thailand entailed a stop in Vietnam must be verified or refuted. 

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when a Veteran alleges exposure to herbicides in Thailand.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).   A formal finding for the record regarding the Veteran's allegation of exposure to herbicides in Thailand has not been made.

On remand, exhaustive development to corroborate or rebut each of the Veteran's theories of exposure to herbicides is necessary.

Trigeminal Neuralgia

The Veteran claims that he has trigeminal neuralgia from trauma sustained upon being struck by a vehicle while riding a bicycle in service.  A November 1973 STR notes that he spent four days in a military hospital in May 1973 upon being struck by an automobile in Thailand.  Records of the hospitalization are not associated with his record.  As service hospital records were maintained separate from Veterans' STRs (and may contain relevant information), development for the hospitalization records is necessary.

On August 2015 VA cranial nerve examination, the Veteran complained of head pain, and reported that he has always had headaches (with duration in years uncertain).  Noting that trigeminal neuralgia was diagnosed in 2012, the examiner opined that such is less likely related to the accident in service since the Veteran did not develop symptoms until 2009/2010.

In an April 2016 statement, the Veteran's private dentist noted that he has treated the Veteran since March 1998, and noted the Veteran's long-standing complaint of constant pain on the right side of his face which was treated (without success) by a previous dentist.  The dentist opined that the Veteran's trigeminal neuralgia "is at the very least, possibly linked to the injuries [he] suffered while in Thailand in the early 1970s" based on his progressive facial pain dating back to a period in the latter part of 1980s, his description of a serious accident in the early 1970s, and the way in which neuralgia is thought to develop (inflammatory damage that may take years to develop).   

As there is conflicting evidence regarding the etiology of the Veteran's trigeminal neuralgia, and the providers of the conflicting opinions have different areas of expertise and have included rationale that cites to different factors, another VA examination to resolve the inconsistencies and determine the likely etiology of the Veteran's trigeminal neuralgia is necessary.

It also appears that pertinent (and perhaps critical) private medical records are outstanding.  In his April 2016 statement, the private dentist stated that he has been treating the Veteran since late March 1998 and that previously the Veteran was treated by another dentist.  The statement suggests that there are existing records of the Veteran's dental treatment, documenting his history of his complaints related to trigeminal neuralgia which must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must arrange for a search of the Veteran's pay records in DFAS to ascertain whether they show that he received combat, hazardous duty, or Vietnam  in-country pay for any period of time while he was stationed in Thailand (and in particular in August, September, October, or November 1972).  If the finance records are unavailable, it must be so noted for the record, the scope of the search should be described, and the Veteran must be so notified.
2.  The AOJ should arrange for exhaustive development to corroborate or rebut each of the Veteran's allegations of exposure to herbicides while he was stationed in Thailand:

(a) That en route from Thailand to the Philippines in August 1972 he stopped in Vietnam (where he was detailed to inspect a helicopter).  [The development should include a description of the itinerary generally taken by service members travelling from Ubon AFB in Thailand to Clark AFB in the Philippines, as well as comment (by a person knowledgeable about Air Force practices) regarding the plausibility of the Veteran's allegation that he was detailed to inspect a helicopter on a layover at Tan Son Nhut (while travelling to the Philippines).]

(b) That he served on the perimeter of the base in Thailand where he was stationed when herbicides were sprayed there.  [The development should begin with verification whether or not herbicides were used at the based while the Veteran was stationed there.   If not, the development does not need to proceed further.   If (and only if) they were used during the time he was stationed there, the development should proceed to verify whether the Veteran's duties placed him at the perimeter (including. pursuant to his allegations, a search of his finance records, if available, to determine whether or not he received any special pay for service on the perimeter).]

(c) That he was exposed to herbicides by virtue of working on aircraft with frames corroded by herbicides.  [The development should include verification of whether or not aircraft used in spraying or transporting herbicides were serviced at Ubon while the Veteran was stationed there.]

The development should be in compliance with VA manual provisions.  After the development is completed, the AOJ must make formal determinations for the record regarding whether or not the Veteran served in Vietnam, as alleged and whether or not he was exposed to herbicides in Thailand, as alleged.

3.  The AOJ should arrange for an exhaustive search for records of the treatment the Veteran received during his hospitalization at a military hospital in Thailand following a May 1973 accident when he was struck by an automobile.  If the records cannot be located (because they are irretrievably lost, or have been destroyed), it should be so certified for the record, the Veteran should be notified, and the scope of the search should also be described.

4.The AOJ should also ask the Veteran to identify the provider(s) of all postservice evaluations and treatment he received for diabetes mellitus, prostate cancer, and trigeminal neuralgia (including all dental treatment he received postservice), records of which are not already associated with the claims file, and to provide the releases necessary for VA to secure the complete clinical records of such evaluations and treatment from all private providers (specifically including Derango Family Dental/Dr. Ralph Derango).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  
5. Thereafter, the AOJ should arrange for the Veteran to be examined an appropriate physician  (e.g., an oral surgeon, a neurologist) to determine the likely etiology of his trigeminal neuralgia.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.   The examiner should note that the Veteran was struck by a vehicle while riding his bicycle in May 1973 and was hospitalized then for four days. Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the likely etiology of the Veteran's trigeminal neuralgia.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include the accident resulting in his hospitalization in a military facility in Thailand in 1972?  If not, please identify the etiology for the trigeminal neuralgia considered more likely.

The examiner should include rationale with all opinions. The examiner must specifically address whether the Veteran's dental complaints and headaches in service were early manifestations of his now diagnosed trigeminal neuralgia. The examiner should also comment on the April 2016 private dentist's opinion that the Veteran's trigeminal neuralgia is related to the MVA he sustained in service and that his earlier dental complaints were symptoms of his later diagnosed trigeminal neuralgia, as well as the August 2015 VA examiner's opinion that the Veteran's trigeminal neuralgia is not related to the accident in service, expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement.  
6.    The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claims. If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


